Richard B. Adkisson, Chief Justice, dissenting. Prior to the date of this opinion the overwhelming majority of our cases have held that conclusory allegations are not sufficient to warrant an evidentiary hearing. Bosnick v. State, 275 Ark. 52, 627 S.W.2d 23 (1982); Smith v. State, 264 Ark. 329, 571 S.W.2d 591 (1978); Stone v. State, 254 Ark. 566, 494 S.W.2d 715 (1973); Cooper v. State, 249 Ark. 812, 461 S.W.2d 933 (1971) . The majority ignores these cases, however, and sends this case back for an evidentiary hearing on the conclusory allegation of demented mental capacity, relying on the long abandoned cases of Parker v. State, 253 Ark. 8, 484 S.W.2d 91 (1972) and Walker v. State, 251 Ark. 182, 471 S.W.2d 536 (1971). The majority base their holding on being fair to the appellant, who is the same Walker who was the beneficiary of our maverick decision in Walker v. State, supra. It seems to me that the majority should show some concern for the trial judge in this case, who has intelligently discerned the ruling case law from our conflicting decisions. The majority have presented the trial judge with a reversal for faithfully following what the majority admit was the law at the time and will continue to be the law in the future. This case should be affirmed without prejudice to the appellant’s right to refile a proper petition. This is the procedure followed by this court in dismissing conclusory petitions. See A.R.Cr.P. Rule 37.2 (b), Ark. Stat. Ann., Vol. 4A (Repl. 1977). I am hereby authorized to state that Hays, J., joins in this dissent.